PER CURIAM.
The defendant, executor of the will of Helen Rogers Bradford, deceased, appeals from a summary judgment against it. The judgment was entered in a suit brought by the plaintiff as assignee of Theodore B. Rogers, Jr., upon a claim of $18,500 against the estate based upon an agreement between Mrs. Bradford and Rogers to make certain testamentary provisions in favor of each other. It appears that Rogers, who died before Mrs. Bradford, had made the testamentary provision agreed upon but that Mrs. Bradford had not done so. The district court held that under the agreement the plaintiff, as assignee of Rogers, was a creditor having a valid claim against Mrs. Bradford’s estate and it entered a judgment so declaring. For the reasons stated in the opinion of Judge Leahy, 68 F.Supp. 991, which we adopt, we are satisfied that the judgment was rightly entered in the plaintiff’s favor.
The judgment will accordingly be affirmed.